HOLMES, Judge.
The appellant apparently appeals the trial court’s judgment that appellant could not prevail in his counterclaim for tortious interference with a contract.
Rule 28, Alabama Rules of Appellate Procedure, in pertinent part provides as follows:
“(a) Brief of the Appellant. The brief of the appellant shall contain under appropriate headings and in the order here indicated:
[[Image here]]
“(5) An argument (The argument may be preceded by a summary. The argument shall contain the contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on).”
The appellant has failed to substantially comply with the above rule in both his original and his reply brief to this court. In fact, he does not cite to this court any citations of authority to support his contentions of error committed by the trial court.
In view of the above, this court has no alternative but to affirm. See Melton v. Jackson, 284 Ala. 253, 224 So.2d 611 (1969); 2A Ala. Digest, Appeal & Error, Key No. 758.1 (1982).
The appellee has requested sanctions and/or relief pursuant to Rule 38, A.R. A.P., and 1987 Ala. Acts 186.
As indicated above, the brief of appellant is defective; however, we are not persuaded to grant the requested relief.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.